299 S.W.3d 677 (2009)
Lonnell WALKER, Sr. and Walker Services, Inc., Appellants,
v.
MISSOURI DEPARTMENT OF INSURANCE, Respondent.
No. ED 92639.
Missouri Court of Appeals, Eastern District, Division One.
October 20, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 30, 2009.
Application for Transfer Denied January 26, 2010.
Thomas Lake, Clayton, MO, for appellants.
Kevin Hall, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
In this consolidated appeal, Lonnell Walker, Sr. (Walker) and Walker Services Inc. (Walker Services) appeal from a judgment of the St. Louis County Circuit Court affirming (1) a decision by the Administrative Hearing Commission (AHC) denying Walker's application to renew his insurance producer license pursuant to section 375.414.1(2), (4)(8) and (10); and (2) RSMo (Supp.2003) the decision of the AHC disciplining Walker Services and the corresponding decision of the Department of Insurance to revoke Walker Services' business entity insurance producer license pursuant to section 375.141.1(2), (4) and (8).
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).